IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SALAH MAIZA, INDIVIDUALLY; AND                         No. 64966
                 NEVADA CHECKER CAB
                 CORPORATION,
                 Appellants,
                                                                             FILED
                 vs.                                                         JAN 15 2016
                 DENISE KING,                                                TRACE K. LINDEMAN
                 Respondent.                                              CLERK Q,SUPREME COURT
                                                                         BY
                                                                               DEPUTY4"CLERI

                                 ORDER DENYING MOTION TO DISMISS
                                    AND ORDER OF AFFIRMANCE
                             This is an appeal from a district court order granting a motion
                 to confirm an arbitration award inclusive of attorney fees, costs, and
                 interest, and denying a motion to vacate the award. Eighth Judicial
                 District Court, Clark County; Kenneth C. Cory, Judge.
                             Respondent has moved to dismiss this appeal, arguing that
                 the parties agreed that the arbitration decision is final and binding and to
                 waive their right to appeal. Appellants oppose the motion, arguing that
                 they are not challenging the decision by the panel but rather the district
                 court's decision regarding the timing of respondent's requests for interest,
                 costs, and attorney fees. The motion to dismiss is denied. Although the
                 parties agreed to be bound by the arbitrators' decision and to waive their
                 rights to litigate the dispute and/or appeal the arbitrators' award, both
                 parties filed district court motions after the arbitration award issued and
                 litigated in district court the matters of interest, costs, and fees. The
                 appeal is limited to the timeliness issue and the court's decision denying
                 appellants' motion to vacate the award under NRS 38.241(1)(d). Given the
                 limited scope of this appeal, we conclude that the waiver provision does



SUPREME COUFtT
     OF
    NEVADA


(0) 1947A 4400
                 not require the appeal's dismissal." Hudson v. Horseshoe Club Operating
                 Co., 112 Nev. 446, 457, 916 P.2d 786, 792 (1996) (discussing waiver).
                             On appeal, appellants argue that the district court improperly
                 interpreted the parties' arbitration agreement in determining that
                 interest, costs, and attorney fees matters were governed by NRS 17.115,
                 NRS 18.020, and NRCP 68, such that respondent's motions for such
                 awards were timely filed under NRCP 54(d)(2)(B), which provides that a
                 motion for attorney fees "must be filed no later than 20 days after notice of
                 entry of judgment is served." Appellants argue that the arbitration was
                 governed by NRS Chapter 38, and respondent therefore was required to
                 move under NRS 38.237 to modify or correct the award within 20 days
                 after receiving the arbitration award, which she failed to do.
                             Having considered the parties' arguments, we conclude that
                 the district court did not err in confirming the arbitration award inclusive
                 of interest, costs, and fees, and declining to vacate the award. The parties'
                 agreement provides that the "Offer of Judgment Rule as specified in
                 NRCP 68 and NRS 17.115 shall apply to the arbitration proceedings for
                 the purposes of determining the prevailing party," and that the "prevailing
                 party shall recover costs pursuant to NRS 18.005 and attorney's fees and
                 prejudgment interest pursuant to NRS 17.115 and NRCP 68." Although
                 the parties also reserved their rights under certain provisions of NRS
                 Chapter 38, including NRS 38.237, the district court found that because
                 the agreement expressly provided that the offer of judgment rule shall
                 apply and the prevailing party shall recover prejudgment interest, costs,
                 and attorney fees, the agreement's references to NRS 17.115, NRS 18.005,


                       'Appellants' request for sanctions is denied.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 and NRCP 68 created an exception to the provisions under NRS Chapter
                 38 regarding the timeliness for filing a motion to modify, correct, or vacate
                 the award. The court therefore determined that under NRCP 54(d)(2)(B),
                 respondent's district court motion was timely filed less than 20 days after
                 service of notice of the court's order and judgment confirming the
                 arbitration award with prejudgment interest. We perceive no reversible
                 error in that determination. 2 See Am. First Fed. Credit Union v. Soro, 131
                 Nev. Adv. Op., 73, 359 P.3d 105, 106 (2015) (recognizing that when there
                 is no dispute of fact, contract interpretation presents a legal issue, which
                 calls for de novo review on appeal); Thomas v. City of N. Las Vegas, 122
Nev. 82, 97, 127 P.3d 1057, 1067 (2006) (providing that a district court
                 order confirming an arbitration award is reviewed de novo on appeal).
                             Appellants also argue that the district court erred by denying
                 their motion to vacate the award under NRS 38.241(1)(d) on the ground
                 that two of the arbitrators exceeded their powers by removing the third
                 arbitrator from the panel. The district court denied the motion, finding
                 nothing to indicate that the result would have been any different if the
                 matter were referred back to the panel with the third arbitrator
                 participating. We perceive no error in this decision either. First, at the
                 status check hearing, appellants stated that the arbitrator's removal did


                       21n WPH Architecture, Inc. v. Vegas VP, LP, 131 Nev., Adv. Op. 88,
                 360 P.3d 1145, 1148-49 (2015), we determined that a party's request for
                 costs and attorney fees under NRCP 68, NRS 17.115, and NRS 18.020 did
                 not require an arbitration panel to award costs and fees because NRS
                 38.238(1) makes such awards permissive in an arbitration proceeding.
                 Here, in contrast, the parties' agreement expressly provided that NRCP
                 68, NRS 17.115, and NRS 18.020 governed in determining the prevailing
                 party, who shall be awarded prejudgment interest, costs, and fees.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                    not "matter because it's a majority decision anyway," so "it's neither here
                    nor there." When later asked, appellants were unable to articulate what
                    form of relief they wanted the district court to grant in regard to the
                    arbitrator's removal. Regardless, appellants have not met their burden of
                    demonstrating how the award was made in excess of the arbitrators'
                    powers given that the agreement provided that the panel would decide
                    respondent's claims, which it did, resulting in a binding majority decision.
                    The third arbitrator's removal did not occur until after that arbitrator
                    agreed that respondent was the prevailing party. See Health Plan of Nev.,
                    Inc. v. Rainbow Med., LLC, 120 Nev. 689, 697, 100 P.3d 172, 178 (2004)
                    (explaining that absent a showing by clear and convincing evidence,
                    "courts will assume that the arbitrator acted within the scope of his or her
                    authority and confirm the award"). The district court correctly confirmed
                    the award, and consequently, we
                                ORDER the judgment of the district court AFFIRMED.




                    Saitta



                    cc: Hon. Kenneth C. Cory, District Judge
                         Nathaniel J. Reed, Settlement Judge
                         Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                         Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                         Ann & Associates, PC
                         Parker, Nelson & Associates
                         Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    (leo